DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 10/28/21 has been acknowledged.
Applicant amended Claims 1-2, 4, 6-9, 11-12 to overcome rejection of these claims under 35 U.S.C. 112(b), and argued clarity of the disclosure.

Status of Claims
Claims 3, 5, and 13-18 were earlier withdrawn from consideration as belonging to inventions not chosen for examination.
Claims 1, 2, 4, and 6-12 are examined on merits herein.

Specification
The disclosure is objected to because it is not quite clear how each first insulating layer 110A is connected to a corresponding word line 110. A similar connection for any other memory block is unclear as well. Below, is an explanation of what is unclear: Figs. 8 and 9 (see Annotated Portion of Fig. 8) show that each 110A is disposed only in a middle portion of 110 in a plan view. This disposition is supported by Fig. 10, showing that word lines 110 extend into a stepped region (see Annotated Fig. 10).


    PNG
    media_image1.png
    340
    852
    media_image1.png
    Greyscale


Annotated Fig. 10

    PNG
    media_image2.png
    521
    866
    media_image2.png
    Greyscale

However, Fig. 11 shows that word lines 110 are extended only to a stepped region, while a stepped region is created by isolating layers 110A:
Annotated Fig. 11

    PNG
    media_image3.png
    488
    841
    media_image3.png
    Greyscale


Fig. 12 does not clarify the issue: Fig. 12 is a cross-section of Fig. 5 (per paragraph 0015) showing cross-sections of different memory blocks (MB-D, MB-E, etc.) such that in a right memory block of Fig. 12, electrodes 110 are disposed, while in a left memory block, insulating layers 110A are disposed, although dispositions of layers 110 and 110A in different memory blocks are not described by the application as being different. 
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 4, and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 1, 2, 4, 6, 9, and 12: Amended Claims 1, 2, 4, 9, and 12 have a set of similar inconsistencies that makes these claims unclear. Claim 1 is considered in details below; Examiner believes that Applicant could amend/correct Claims 2, 4, 6, 9, and 12 in the same manner in which Claim 1 is interpreted for this Office Action.
Re Claim 1: 
Lines 5, 6, 8, 9, 14, 17, 20, 24 of the claim (lines are numbered such that cross-over lines of the claim are excluded) recite: “part… provided in the first (or over (or “on” or “above”) the cited substrate region.
Lines 10-11 of the claim recite: “the third parts of the plurality of first interlayer insulating layers being laminated in the second direction alternately with the first parts of the plurality of first word line layers”, and lines 12-13 have a similar recitation. The recitation(s) is(are) unclear, since the claim earlier does not recite “first parts” or “third parts”, but recites “first part” and “third part”, and the claim does not indicate what number of various “third (or first) part” create “third parts” or “first parts”.
Lines 30-31 of the claim recite: “each of the plurality of first insulating layers has a side surface in the first direction connected to each of the first parts of the plurality of first line layers”. The recitation is unclear, since conflicts with the specification, not teaching that a single first insulating layer has a side surface connected to all first parts of the plurality of first line layers, but teaching a layer-by-layer connections.
Appropriate correction is required.
For this Office Action, Claim 1 was interpreted as: “A semiconductor memory device comprising:
a substrate having a first region and a second region arranged in a first direction;
a plurality of first word line layers and a plurality of first interlayer insulating layers laminated in a second direction intersecting with a surface of the substrate,
over the first region and a second part provided over the second region;
each of the plurality of first interlayer insulating layers including a third part provided over the first region, a fourth part provided over the second region, and a fifth part provided over the second region,
all third parts of the plurality of first interlayer insulating layers being laminated in the second direction alternately with all first parts of the plurality of first word line layers, and
all fourth parts of the plurality of first interlayer insulating layers being laminated in the second direction alternately with all second parts of the plurality of first word line layers;
a first semiconductor layer that is provided over the first region and extends in the second direction, the first semiconductor layer having an outer peripheral surface opposed to all first parts of the plurality of first word line layers;
a first electric charge accumulating film provided over the first region and disposed between all first parts of the plurality of first word line layers and the first semiconductor layer;
a plurality of first insulating layers provided over the second region and laminated in the second direction alternately with all fifth parts of the plurality of first interlayer insulating layers that separate from all second parts of the plurality of first word line layers in a third direction intersecting with the first direction and the second direction;
 over the second region and extends in the second direction, the first contact having an outer peripheral surface abutting at least some of the plurality of first insulating layers; and
a second insulating layer disposed between and along all second parts of the plurality of first word line layers and the plurality of first insulating layers, the second insulating layer extending in the first direction and the second direction, wherein
each of the plurality of first insulating layers has a side surface in the first direction attached to a first part of a corresponding first word line layer, and
each of the plurality of first insulating layers has a side surface in the third direction abutting the second insulating layer”.
In re Claim 7: Claim 7 recites: “the plurality of second contacts are electrically connected to the plurality of first contacts, and the plurality of fourth contacts are electrically connected to the plurality of third contacts”. Since the specification does not teach that each of the second contacts is connected to all first contacts and each fourth contact is connected to all first contacts, the recitation of Claim 7 is unclear and appropriate correction is required.
For this Office Action, Examiner interpreted the recitation as the following: “each of the plurality of second contacts is electrically connected to a corresponding one of the plurality of first contacts, and each of the plurality of fourth contacts is electrically connected to a respective one of the plurality of third contacts”.
In re Claim 11: Claim 11 recites: “a plurality of first wirings connected to the plurality of first contacts and the plurality of second contacts, wherein lengths in the third 
For the same reason that is explained for Claim 7 and since it is not quite clear what “lengths” mean (such as either it is a length of one wire or a sum of all wires), the limitation is unclear, and appropriate correction is required.
For this Office Action, Examiner interpreted the limitation as: “a plurality of first wirings connected to the plurality of first contacts and the plurality of second contacts, one first wiring connected to a corresponding first or second contact, wherein a length of each wiring in the third direction is greater than a length of this wiring in the first direction”.
In re Claim 10: Claim 10 is rejected under 35 U.S.C. 112(b) due to dependency on Claim 1. 

Allowable Subject Matter
Claim 1, as interpreted, contains allowable subject matter.
Reason for Indicating Allowable Subject Matter
The prior art of record, alone or in combination, do not anticipate and do not render obvious such limitations of Claim 1 (as interpreted) as: “each of the plurality of first insulating layers has a side surface in the first direction attached to a first part of a corresponding first word line layer, and each of the plurality of first insulating layers has a side surface in the third direction abutting the second insulating layer”, in combination with other limitations of the claim.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 12/01/21